         Case 1:19-cr-00610-JGK Document 24 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            19-cr-610 (JGK)

AVIRAM AZARI,                                      ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties are directed to appear for another conference

on August 4, 2020 at 10:30 A.M.

     Because a continuance is needed to assure the effective

assistance of counsel, to allow for the Government to make

discovery and for the defendant to review it, and because of the

complexity of the case and the amount of discovery involved, the

Court prospectively excludes the time from today, June 8, 2020,

until August 4, 2020, from Speedy Trial Act calculations.                The

Court finds that the ends of justice served by granting the

continuance outweigh the best interests of the defendant and the

public in a speedy trial. This Order is entered pursuant to 18

U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            June 8, 2020                       /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge
